On Rehearing.
BINGHAM, Circuit Judge.
This case is now before us on an application for rehearing. In the court below the jury were instructed in part as follows:
“Now they [the plaintiff, a boy, and other children] being there [on the car] with the invitation, with the knowledge — with the consent of the' motorman who was acting within the scope of his general authority, the situation raised a certain obligation in respect to the exercise of care, and they being there under the circumstances which have been described and being there upon the invitation and with the knowledge of the motorman, he should act, — he was bound to act with reasonable care in respect to the protection of the young people who boarded the train at his invitation, including that of the boy who was injured.
“Now the boy says * * * that the others got on ahead of him; that he had his sled; he described that, and that he stood on the steps, or on the step. I believe there was only one step to the car, and the boy says that the motorman looked around and saw him. I think the boy said that. Now it is a question for you to say whether it was the act of a reasonably prudent man to start that car with a boy standing on icy steps, holding on to the rail with one hand — and holding on to his sled, or the rope attached to the sled, with the other, or whether as a reasonable man, as a man in the exercise of reasonable care, he should have said: ‘Here, boy, you must get into the car and take your sled in or step off; it won’t do to ride there.’ * * * ,
“Now if you think that was a careless thing and an imprudent thing, and that a man of ordinary care and prudence in a situation like that would not have started the car with the boy standing there in such a situation, then the railroad would be liable unless you find that the boy’s carelessness contributed to the injury.”
The plaintiff contends that, inasmuch as the uncontradicted evidence shows that the motorman knew of the plaintiff’s presence in a dangerous situation and the jury were instructed, in view of that fact, that the motorman was bound to exercise reasonable care in respect to the plaintiff in the operation of the car, he is entitled to maintain this action even though he was a trespasser upon the car. If the action were gov*87erned by the law of New Hampshire, in which jurisdiction the case was tried, this undoubtedly would be correct. Brown v. Railroad, 73 N. H. 568, 64 Atl. 194; Pitman v. Merriman, 79 N. H. 492, 111 Atl. 751. But the accident occurred in the State of Maine and the rights of the parties are to be determined by the law of that state. According to the law of Maine, “no duty is owed to a trespasser or mere licensee save to abstain from wanton injury.” Dixon v. Swift, 98 Me. 207, 56 Atl. 761; Stanwood v. Clancey, 106 Me. 72, 75 Atl. 293, 26 L. R. A. (N. S.) 1213; Russell v. Maine Central R. R. Co., 100 Me. 406, 61 Atl. 899. In the last case the plaintiff had recovered a verdict for the destruction of his horse while trespassing upon the defendant’s track, and the case was before the court on the latter’s motion to set aside the verdict. It was there said:
•‘The defendant did not owe to the plaintiff the duty of exercising reasonable care to avoid injuring the horse, as would have been the case if the horse had been lawfully upon the track. It owed no duty except the negative one that it should not wantonly injure the horse. That is the only duty owed to a licensee. Dixon v. Swift. 98 Me. 207. No more is owed to a trespasser. Maynard v. B. & M. R. R., 115 Mass. 458. The servants of the defendant were not bound to be on the lookout lest they should run onto a trespassing horse. Davis v. B. & M. R. R., 70 N. H. 519. They were not bound to use any care with respect to the horse, unless they knew the horse was on the track before them. The defendant is not liable to the owner of the horse, unless it appears that.there was reckless and wanton misconduct on the part of the defendant’s employees in the management of the train, after the horse was known by them to be on the track, and that such misconduct caused the death'of the horse.”
And, inasmuch as there was no evidence that the engineer saw the horse on the track, it was held that it could not be found that it was guilty of reckless or wanton misconduct; that evidence tending to show that the engineer might have seen the horse had he looked was not sufficient upon which to base such a finding.
Although, in the case before us, there was evidence that the motorman knew of the plaintiff’s presence upon the car in a dangerous situation, from which, under the Maine rule, it might have been found that the defendant was guilty of wanton and reckless misconduct in what he did, the case was not submitted to the jury on that ground. The jury, under the instructions of the court, simply found that the defendant failed to exercise ordinary care, which finding, as above pointed out, would not warrant a verdict for the plaintiff if he were a trespasser or a mere licensee. Whether, under the circumstances presented by the evidence, the defendant was guilty of wanton or reckless misconduct was a question of fact which the plaintiff could have had submitted to the jury, but did not. This not having been done the verdict cannot be sustained on that theory of the law. Bouchard v. Dirigo Mut. Fire Ins. Co., 114 Me. 361, 365, 96 Atl. 244; Elie v. Lewiston St. Ry., 112 Me. 178, 91 Atl. 786, L. R. A. 1916C, 104.
Can the verdict be sustained if the plaintiff was a passenger?
In Maine a statute making a contract illegal is held to be a bar to an action upon the contract, and to an action of tort based upon the imposed duty due to the relationship of the parties under the contract, and arising during 'the period of its existence; and this is so *88without regard- to whether the plaintiff’s participation in the illegal contract was a contributing cause or a mere condition. Parker v. Laitner (1872) 60 Me. 528, 11 Am. Rep. 210; Bank v. Kingsley et al., 84 Me. 111, 24 Atl. 794; Morton v. Gloster, 46 Me. 520; Wheelden v. Lyford, 84 Me. 114, 24 Atl. 793; Bridges v. Bridges, 93 Me. 557, 45 Atl. 827. But where there is no contract between the parties then the fact that the plaintiff was acting in violation of a statute will not defeat an action of tort for a breach of the duty imposed by law due to the relationship of the parties, unless the fact that the plaintiff was acting in violation of the statute contributed to cause the accident and was not a mere condition. Cobb v. Cumberland Power & Light Co. (1918), 117 Me. 455, 462, 104 Atl. 844. But in Massachusetts it would seem that, whether the relationship of the parties is contractual or otherwise, a statute making their contract or their acts illegal will operate in either case to defeat an action of tort based on the imposed duty, in the absence of proof of reckless and willful injury. Stanton v. Metropolitan Ry., 14 Allen, 485; Dudley v. Northampton St. Ry., 202 Mass. 443, 89 N. E. 25, 23 L. R. A. (N. S.) 561; Chase v. New York Central, etc., R. R., 208 Mass. 137, 156, 94 N. E. 377; Love v. Street Ry., 213 Mass. 137, 99 N. E. 960; Holden v. McGillicuddy, 215 Mass. 563, 102 N. E. 923; Dean v. Boston Elevated R. R., 217 Mass. 495, 105 N. E. 616; Gould v. Elder, 219 Mass. 396, 107 N. E. 59; Koonovsky v. Quellette, 226 Mass. 474, 116 N. E. 243, Ann. Cas. 1918B, 1146; Rolli v. Converse, 227 Mass. 162, 116 N. E. 507.
In Parker v. Latner, supra, the leading case in Maine on the subject, the action was tort to recover damages occasioned the plaintiff’s horse and carriage by the careless, negligent and unskilful driving of the defendant while in possession of them under a contract for a pleasure drive on Sunday, the injury complained of having occurred during such drive. In defense of the action ’the defendant invoked the Sunday law of 1821, c. 9; Rev. Stat. of Maine, 1883, c. 124, § 20. Morton v. Gloster, 46 Me. 520.. It was held that the contract being made 'on Sunday was illegal; that the contract was one of bailment; that the injury, arose during the. continuance of the bailment and in carrying out the purpose for which .the property injured was bailed; that if the wrong as charged in the. 'declaration was one outside of and independent of the contract, that.did not affect the question, for the facts showed that the defendant was not in the lawful possession of the plaintiff’s horse and carriage, but in possession of the same by virtue of a contract made in violation of law. The court there said:
• “The court finds that the contract between the parties was one of bailment. The defendant’s possession was under and by virtue of such contract. His liability arose under it. His possession was obtained by virtue of it. As á bailee the defendant was bound to pay the stipulated, price for the use of the property loaned, and to use if with ordináry care and diligence. ’ In case of a negligent or careless Use thereof, he would be liable, upon Ms contract, for the damages, .arising from such negligence and carelessness. Such is the general 'rule. But in this case the contract was illegal. Had the plaintiff sued"for the. hire of the articles loaned, he could not have recovered. Suing for damages arising from the violation of his contract, he can’be in no better condition. 'The defendant could not have recovered against the town for any-.injuries; arising from defects in the highway, because he was traveling. *89in violation of law. If he could not against the town, much more cannot the plaintiff recover against him, inasmuch as he was a party to the illegal contract, by which the defendant had possession of the horse and carriage.” [Italics mine.]
If in this case it could be said that the plaintiff’s status was that of a passenger under a lawful contract for his safe carriage over the defendant’s road and he was thereafter injured through the negligence of the defendant while performing the contract, the plaintiff undoubtedly could maintain an action of contact for its breach or an action of fort on the duty imposed by law due to the relationship of the parties under the contract. Fitchburg R. R. v. Gage, 12 Gray (Mass.) 393; Spofford v. B. & M. R. R., 128 Mass. 326; Todd v. Old Colony & Fall River R. R. Co., 3 Allen (Mass.) 18, 80 Am. Dec. 49; Railway Co. v. Stevens, 95 U. S. 655, 24 L. Ed. 535. But as the Maine statute (c. 55, § 34) makes it unlawful for any person knowingly to accept or receive any service rendered or to be rendered by any public utility whereby any such service shall in any manner, or by any device whatsoever, be rendered free or at a rate less than named in the schedules in force as provided by the statute, we are of the opinion that, under the law of Maine, as above set forth, the plaintiff, as such passenger, could not maintain an action on the contract, or an action of tort on the imposed duty, to recover damages for injuries occasioned by the defendant’s negligence and arising during the performance of Hie contract.
We recognize that the law of Maine in this particular differs from that generally prevailing in other jurisdictions and that a person received into the custody of a public carrier in such jurisdictions under a contract, express or implied, may maintain an action of tort, based on the duty imposed by law, notwithstanding the contact under which he %vas received as a passenger was illegal. Southern Pacific Co. v. Schuyler, 227 U. S. 601, 33 Sup. Ct. 277, 57 L. Ed. 662, 43 L. R. A. (N. S.) 901; Schuyler v. Southern Pacific Co., 37 Utah, 581, 109 Pac. 458, 469, 470; Id., 37 Utah 612, 109 Pac. 1025; Illinois Central R. R. v. Messina, 240 U. S. 395, 36 Sup. Ct. 368, 60 L. Ed. 709; Yazoo & M. V. R. Co. v. Messina, 109 Miss. 143, 67 South. 963; Illinois Central R. R. v. Messina, 111 Miss. 884, 72 South. 779; Illinois Central R. R. v. Cole, 113 Miss. 896, 74 South. 766; Railroad v. Trautwein, 52 N. J. Law, 169, 19 Atl. 178, 7 L. R. A. 435, 19 Am. St. Rep. 442; Carroll v. Railroad, 58 N. Y. 126, 17 Am. Rep. 221; Opsahl v. Judd, 30 Minn. 126, 14 N. W. 575; Waterbury v. Railroad (C. C.) 17 Fed. 671; Philadelphia, etc., R. R. Co. v. Derby, 14 How. 468, 14 L. Ed. 502; The New World v. King, 16 How. 469, 14 L. Ed. 1019; Railroad v. Sullivan, 120 Fed. 799, 57 C. C. A. 167, 61 L. R. A. 410; Bretherton v. Wood, 7 E. C. L. 345, 348; Marshal v. Ry. Co., 11 C. B. E. C. L. 73, 661, 663; Austin v. Ry. Co. (1867) L. R. 2 Q. B. 442, 444; Buffalo P. & W. Ry. Co. v. O’Hara, 3 Penny. (Pa.) 190; Bradburn v. Whatcom County R. & L. Co., 45 Wash. 582, 88 Pac. 1020, 14 L. R. A. (N. S.) 526; Gabbert v. Hackett, 135 Wis. 86, 115 N. W. 345, 14 L. R. A. (N. S.) 1070; John v. Northern Pacific R. R., 42 Mont. 18, 111 Pac. 632, 32 L. R. A. (N. S.) 85; McNeill v. Durham *90& C. R. Co., 135 N. C. 682, 47 S. E. 765, 67 L. R. A. 227; 5 A. & E. Enc. 507, 508.
It remains to be considered whether on the facts in this case there was a contract entered into between the parties at the time the plaintiff was received upon the defendant’s car. In his declaration the plaintiff does not allege that the defendant was a common carrier and that he was a passenger, but alleges that he was riding upon the car by the express invitation of the motorman, with the knowledge of the motorman and the conductor, and that the defendant was bound to exercise ordinary care towards him in the control, management and operation of the car. The evidence was that the defendant was a common carrier of passengers, operating a street railway; that his motorman, on whom was devolved the duty of receiving and excluding persons offering themselves as passengers, invited the plaintiff, a boy of eleven j'ears of age, to board the car: that nothing was said as to payment of faré; and that the plaintiff did not expect to be called upon to pay any, and none was demanded of him.
It thus appears that there was no express contract, legal or otherwise, entitling the plaintiff to the rights of a passenger, and unless the evidence was such as to warrant or require the' implication of a contract entitling him to the rights of a passenger, he was not one; for a contract was necessary to make him a passenger. Hogner v. Boston Elevated R. Co., 198 Mass. 260, 84 N. E. 464, 15 L. R. A. (N. S.) 960; Hoar v. Maine Cent. R. R., 70 Me. 65, 35 Am. Rep. 299; Farley v. Cincinnati, H. & D. R. Co., 108 Fed. 14, 17, 47 C. C. A. 156. The uncontradicted evidence was that the plaintiff did not offer himself as a passenger and was not received as such, but was received upon the car upon the invitation of the motorman. He was therefore not a passenger. The trial judge, however, in charging the jury as to the scope of the authority of the motorman (Record, pp. 87-90) assumed that the plaintiff was a passenger and necessarily that he was received under a contract for safe carriage, even though he was to pay no fare; and ruled that the motorman, on whom was devolved the duty of receiving and excluding persons offering themselves as passengers, was acting within the scope of his authority in receiving the plaintiff upon the car; that in permitting the plaintiff to ride free the motorman was simply acting in violation of the discretion vested in him by the defendant. In Wilton v. Middlesex R. R. Co., 107 Mass. 108, 9 Am. Rep. 11; Brennan v. Fair Haven & W. R. R. Co., 45 Conn. 284, 29 Am. Rep. 679; and Solomon v. Public Service Ry. Co., 87 N. J. Law, 284, 92 Atl. 942, Ann. Cas. 1917C, 356, relied upon by the plaintiff, those courts, in holding that the driver or motorman in inviting the plaintiff to ride free upon the car was acting within the scope of his authority, also proceeded upon the assumption that the plaintiff was a passenger. If on such an assumption those courts were right in so holding, it would not follow that he would be acting within the scope of his authority where the plaintiff was not received under a passenger contract (express or implied) for his safe carriage; for the motorman had no authority to receive persons other than those who offered themselves as passengers. Here the plaintiff did-not offer himself as a passenger *91and, as the motorman had no authority to receive and carry persons other than those offering themselves as such, he could not be said to be acting within the scope of his authority. Furthermore, it would be going far afield to hold that the motorman, in receiving and carrying the plaintiff free, was acting within the scope of his authority when to do so was not only in excess of his principal’s powers, but his principal was prohibited from doing so under penalty (c. 55, § 66).
If, under these circumstances, the plaintiff was a guest of the motorcnan, as to the defendant he occupied the position of a trespasser; and faeing such, under the law of Maine as above pointed out, he could not recover against the defendant except for reckless and wanton misconduct. But if we are wrong in our interpretation of the evidence and it could be inferred that the plaintiff was received under a contract for safe carriage and the court below was right in ruling that the motorman, in receiving him as a passenger, was acting within the scope of his employment, the plaintiff could not recover on that theory as the contract would be illegal (c. 55, § 34) and, under the law of Maine, its illegality would be a bar not only to an action on the contract, but to one on the imposed duty arising out of the relationship of the parties due to the contract.
As the case was not submitted to the jury on the basis of the duty owed to the plaintiff as a trespasser, there must be a new trial.
The judgment of the District Court is vacated, the verdict is set aside and the case is remanded to that court for further proceedings not inconsistent with this opinión, with costs to the plaintiff in error in this court.